Citation Nr: 1130412	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right winged scapula.

2.  Entitlement to service connection for left latissimus/trapezius strain with numbness and tingling, claimed as secondary to service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.

3. Entitlement to service connection for a neck disorder, with pain, numbness and tingling of the upper back, claimed as secondary to service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to November 2006.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Fargo, North Dakota, which denied the Veteran's claims of entitlement to service connection for left latissimus/trapezius strain with numbness and tingling and a neck disorder, with pain, numbness and tingling of the spine (both claimed as secondary to service-connected left winged scapula), and right winged scapula.

In April 2009, the Veteran participated in an informal conference with a Decision Review Officer at the Fargo RO.  In February 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A report of the informal conference report, as well as a transcript of the video conference hearing, have been associated with the Veteran's claims folder. 

In May 2010, the Board remanded the appellant's claims for further development, specifically to attempt to obtain a list of all the healthcare providers who had treated him for his claimed neck, shoulder and upper back disorders.  However, following the lack of a response from the Veteran (which would have allowed VA to obtain such information on his behalf), the VA Appeals Management Center ("AMC") in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claims.

The Board notes that, although the Veteran's secondary service connection claims had been previously adjudicated based on his already service-connected paralysis of the long thoracic nerve with left winged scapula, based on clinical findings during the most recent VA examination, in which the examiner diagnosed him with paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle, the Board has recharacterized the Veteran's claims based on the updated diagnosis.   

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for a right winged scapula, which he claims is the result of active military service.  He further contends that he has a current left latissimus/trapezius strain with numbness and tingling and a neck disorder, characterized by pain, numbness and tingling of the upper back, both of which he says are secondary to his already service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, prior to the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include the following paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

A review of the claims folder shows that, although the Veteran has been provided two VA examinations pursuant to his orthopedic service connection claims, the Board concludes that the evidence of record is not sufficient upon which to base a decision.  Specifically, review of the claims folder shows that, although the Veteran did not request an increase in the disability evaluation of his service-connected left winged scapula, in its April 2009 VA examination request, the Fargo RO erroneous stated that the Veteran had claimed an increase in his disability, and thereafter, requested that the VA examiner perform a new joints examination pursuant to an increased rating request.  Unfortunately, this resulted in a VA examination in which the examiner not only failed to provide a diagnosis of all of the Veteran's claimed shoulder, upper back and neck/cervical spine disorders, but also failed to indicate whether any such disorders were caused, related or aggravated by his service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.

In this regard, the Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, although the Board regrets the necessity of another remand, it nonetheless finds that such action is necessary in order to obtain an opinion regarding whether he has a shoulder, upper back or cervical spine disorder that was either caused or aggravated by his service-connected left winged scapula.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 38 C.F.R. § 4.70 (2010)  (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or order a medical examination to support its ultimate conclusions).  As such, the Board finds that an additional disability examination is needed before the claim can be considered.
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any updated VA or private treatment reports that are not already of record concerning treatment of his claimed right shoulder, upper back and/or cervical spine disorders.  After securing any necessary releases, all records obtained or responses received should be associated with the claims file.  Any negative response must be included in the claims folder.

2.  The claims folder should be returned to the examiner who performed the June 2009 joint examination (only if he is available).  The examiner should review the updated private and VA treatment records, if any.  The examiner should then be asked to determine, as to each right shoulder, upper back, and/or neck/cervical spine disorder present, whether such disorder was caused by, or otherwise related to, active duty service.  The Veteran may be recalled for examination, if deemed necessary.  The examiner should also determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any such disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.  The examiner must determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) of any disorders diagnosed.  All opinions expressed must be accompanied by a complete rationale.  

3.  If the clinician who performed the June 2009 examination is not available, the Veteran should be scheduled for an appropriate examination.  The examiner, after a complete review of the claims folder, including the February 2007 and June 2009 VA examination reports, as well as a thorough physical examination of the Veteran, must provide an opinion with regard to the questions stated in paragraph 2.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's right shoulder, upper back, and neck/cervical spine injuries, symptomatology and treatment (both during and after active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  The claims on appeal should be readjudicated.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

